Citation Nr: 1433063	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had service from 1986 to 2006, with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  The record currently verifies active duty service from December 1986 to July 1990, from October 1994 to February 1995, from September 2004 to April 2005, from April 2005 to May 2006 and from May 2006 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

In April 2011 testimony, the Veteran indicated he would like to file a notice of disagreement with respect to a recent rating decision denying an increased rating claim for residual of an epididymectomy with sterility and scar.  However, the Board finds that the most recent rating decision, prior to April 2011, was a January 2009 rating decision.  Thus, the Board finds any notice of disagreement as to such is untimely.  See 38 C.F.R. § 20.200 (2013).  Moreover, the electronic record indicates that this issue was re-adjudicated in a February 2012 rating decision which granted an increased evaluation.  The Board notes that during the course of an appeal, a grant of a higher rating but of less than the maximum benefits allowable, does not abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, in this instance, there is no indication in the record that a timely notice of disagreement has been filed for this issue in relation to any rating decision, thus the Board lacks jurisdiction over this issue and finds no further action is warranted.  

Additional evidence, subsequent to the September 2009 statement of the case, has been received by VA, to include VA examinations in August 2011, December 2011 and May 2012.  Neither the Veteran's representative nor the Veteran has waived RO review of this additional evidence.  However, as these claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

Furthermore, the Board notes that the Veteran submitted to the RO a VA Form 21-22a, dated April 2011, appointing Disabled American Veterans as his representative, which was subsequent to March 2011 certification of the appeal to the Board.  However, because the change in representation was within 90 days of certification of his appeal, the Board had accepted the change in representation and has listed Disabled American Veterans as his representative on the title page of this decision.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims his neck and right ankle disorders are attributable to in-service injuries.  Specifically, he indicates that his right ankle injury occurred in 1998 when he jumped out of a truck while a part of "Operation Hay Mission."  He attributes his neck injury to wearing a helmet and body armor as well as bouncing around in vehicles over rough terrain in Iraq during 2005.
It is unclear all of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  Specifically, there is no record currently of the Veteran's involvement with "Operation Hay Mission" in 1998.  Given the Veteran's extensive service in the National Guard, however, a pertinent inquiry is whether the claimed conditions are attributable to his active duty or was incurred in or aggravated by a period of ACDUTRA.  To that end, the VA should obtain the Veteran's personnel records to confirm his exact periods of ACDUTRA.

Again, the Veteran testified as to in-service injuries to his neck and right ankle.  An April 1999 workers compensation form documented a September 1998 strained right ankle, and described that the Veteran jumped off the back of a trailer, when employed by the Oklahoma National Guard.  The Veteran's service personnel records document service in support of Operation Iraqi Freedom.  On a February 2005 self-assessment questionnaire, which is part of the Veteran's service treatment records, the Veteran reported back pain.  In light of the evidence and the Veteran's testimony, the Board concludes a VA examination is necessary to ascertain whether any found neck and/or right ankle disability can be attributed to his military service.  A VA examination is indicated below.

The RO must also make efforts to ensure all relevant documents and medical treatment records are associated with the claims folder.  The Veteran indicated in April 2011 testimony receipt of treatment for his right ankle and his neck disability from Dr. Lowrey as well treatment for his right ankle injury in a hospital in Joplin, Missouri sometime in 1998.  Such records are not associated with the claims file.  Similarly, a February 2012 rating decision references documents not currently associated with the claims file, to include an April 2011 letter from Dr. Paulsen and an April 2011 statement from the Veteran (described as an application for benefits).  Also noteworthy, the record only contains VA outpatient treatment records from October 2008 to December 2008 whereas an unrelated September 2012 rating decision suggests more recent treatment records.  Corrective action is necessary.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  




Accordingly, the case is REMANDED for the following actions:

1.  Contact NPRC, the Army National Guard, the Air Force National Guard, and any other appropriate agency to obtain personnel records and confirm the exact periods of the Veteran's active duty, ACDUTRA, and INACDUTRA, to include his participation in "Operation Hay Mission" in 1998.

2.  Ask the Veteran to identify and provide release forms for all medical care providers who treated him for his right ankle and/or neck since separation from service, to include Dr. Lowrey, the identified hospital he was treated at in 1998 in Joplin, Missouri, Dr. Paulsen, or any other relevant treatment records.  After securing the necessary release, the RO should obtain these records, including VA outpatient treatment records from 2006 to the present.  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Associate with the claims file all documents referenced in a February 2012 rating decision, to include an April 2011 application for benefits and an April 2011 letter from Dr. Paulsen.  Additionally, VA treatment records, pertaining to the Veteran, from the Jack C. Montgomery VAMC (excluding records from October 2008 and December 2008), and to include any associated outpatient clinics, should also be associated with the claims file.  The Veteran and his representative must be notified of any inability to obtain the identified documents.

4.  After completion of the above and documents are obtained to the extent available, schedule the Veteran for a VA examination to determine the nature and etiology of any neck or right ankle disability/disabilities found.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination.  

To assist the examiner in addressing the questions below, the RO must provide the examiner exact periods of active duty, ACDUTRA, and INACDUTRA. The examiner is also directed to consider injuries claimed by the Veteran during a 1998 mission and 2005 duties riding in a tank in Iraq.

The examiner should conduct a thorough examination and provide a diagnosis for every right ankle and/or neck disorder found.  

Based on examination findings and a review of the record, the examiner must answer the following questions as to each right ankle and/or neck diagnosis rendered:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a right ankle disorder and/or a neck disorder prior to his entry into any period of active duty, ACDUTRA, or INACDUTRA?

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by any subsequent period of active duty, ACDUTRA, or INACDUTRA or that any increase in disability was due to the natural progression of the disorder(s)?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent probability) that the Veteran's right ankle and/or neck disorders had its onset in active service or during a period of ACDUTRA; or is it at least as likely as not (50 percent probability) the Veteran's right ankle and/or neck disorder is attributable to an injury during the Veteran's active service, period of ACDUTRA, or period of INACDUTRA?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

